CONFESSION OF ERROR

PER CURIAM.
After the respondent/appellant was found to be delinquent at the conclusion of a trial held in the Juvenile Division of the *141Circuit Court, this appeal was commenced wherein the sole point raised was whether the trial court erred in denying the appellant’s Motion to Dismiss where the vehicle in which the appellant was a passenger was stopped based on observations which did not give the police a well-founded artic-ulable suspicion of criminal activity.
Based upon a review of the record and the “Concession of Error” filed by the State of Florida in this case, we agree that the Motion to Dismiss filed by the appellant should have been granted. Accordingly, the Order appealed from is reversed.
Reversed.